Citation Nr: 0511500	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  05-05 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for spondylosis and 
degenerative disc disease of the lumbar spine, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel







INTRODUCTION

The veteran served on active duty from November 1941 to June 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In March 2005, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's advanced 
age.  38 C.F.R. § 20.900(c)(2004).


FINDINGS OF FACT

The veteran's spondylosis and degenerative disc disease of 
the lumbar spine are manifested by flexion to 80 degrees with 
pain, extension 30 degrees with pain, right lateral flexion 
and left lateral flexion to 40 degrees with pain and 
bilateral rotation 35 degrees without pain and no more than 
mild incomplete paralysis of the sciatic nerve bilaterally 
without muscle spasm or tenderness.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 40 percent for 
the veteran's service connected spondylosis and degenerative 
disc disease of the lumbar spine have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R.§ 4.71a, Part 4, 
Diagnostic Codes, 5292, 5293, 5295 (2003) 5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, a VCAA letter dated July 
2003, and a statement of the case dated January 2005.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  

By way of these documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on his behalf.  
He was also informed of what evidence VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available relevant records 
identified have been obtained and associated with the claims 
folder.  The veteran received a VA fee basis examination in 
July 2003.

The Board notes the veteran was provided notice of the 
division of responsibility in obtaining evidence pertinent to 
the case and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).


Factual Background

The available service medical records contain no finding 
relative to a low back disability.  A VA examination in March 
1947 contains a diagnosis of partial lumbarization of the 
first sacral segment.  In April 1947 the RO granted service 
connection for partial lumbarization of the first sacral 
segment and assigned a 10 percent rating.  The veteran's 
disability was recharacterized as spondylolysis of the 5th 
lumbar vertebrae with slight limitation of motion by a 
September 1948 rating decision, and continued at a 10 percent 
evaluation.  In March 1999, the veteran's evaluation was 
raised to 40%, based on the report of VA examination.  

In May 2003, the veteran filed a claim for increased rating 
for his service connected spondylosis and degenerative disc 
disease of the lumbar spine

The veteran received a private MRI of his spine in April 
2003.  The findings were interpreted as showing spondylolysis 
of the pars interarticularis of the L4 vertebra associated 
with first degree spondylolisthesis of the L4 over the L5; 
spondylolysis of the pars interarticularis of the L5 vertebra 
without significant spondylolisthesis of the L5 over the S1; 
marked disc degeneration at L4-L5 manifested by narrowing of 
the disc space and decrease in the signal intensity of the 
disc.  Also shown was mild nonfocal disc bulge at L4-L5 and 
L5-S1.  The bulging discs did not appear to compromise 
significantly the spinal canal; and evidence of degenerative 
osteoarthritis in the facet joints of the lower lumbar spine, 
which abnormality produced stenosis of the exit zones of the 
spinal canal at L4-L5.  There was no evidence of central 
stenosis of the spinal canal.

The veteran received a VA fee basis examination in July 2003.  
At that time, the veteran reported constant problems with his 
back.  He stated that his back caused problems including 
difficulty with performing daily functions such as cooking.  
He reported possible radiation to his legs.  He also reported 
difficulty with walking, climbing stairs, shopping, 
vacuuming, gardening, taking out the trash, and pushing a 
lawnmower.  He has severe pain in his back and neck, which 
radiates to his arms making walking any distance very 
difficult.   He retired in 1976.

Upon examination, the veteran's posture was normal.  He 
stated that his gait was at times abnormal if there was an 
ache in his back.  Examination of the lumbar spine did not 
reveal any evidence of pain on movement, muscle spasm, or 
tenderness.  Straight leg raising test was negative 
bilaterally.  Flexion was limited to 80 degrees with pain, 
extension was 30 degrees with pain, right lateral flexion and 
left lateral flexion were 40 degrees with pain, and right 
rotation and left rotation were 35 degrees without pain.  
There was a decreased range of motion of the lumbar spine 
because of pain, but not due to fatigue, weakness, lack of 
endurance, or incoordination.

Upon neurological examination, motor strength in the lower 
extremities was normal.  The sensory function was abnormal in 
that the veteran stated that he had paresthesias in relation 
to his knee or lower.  He had 2+ knee reflexes bilaterally.  
There were absent ankle reflexes bilaterally.  An X-ray of 
the lumbar spine at that time revealed a possibility of 
abdominal aortic aneurysm, spondylosis of the lumbosacral 
spine with disk disease, and spondylolisthesis as described.
 
A private progress note, dated September 2003, is of record.  
It indicates that the veteran was seen with complaints of low 
back pain with progressive weakness in both legs going on for 
several months.  He reported a long history of back problems 
going back to his time in the service many years ago.  He 
reported that he had never really had any treatment except 
for occasional bracing and medication.  

Upon examination, the veteran was noted to be neurologically 
intact, but reported vague weakness in the lower extremities.  
His X-rays were noted to show grade 1 to 2 degenerative 
spondylolisthesis of L4 on L5.  He was also noted to have 
obvious calcifications of the abdominal and pelvic vessels.  
The examiner indicated that he suggested the veteran undergo 
an epidural block or an evaluation by a spine surgeon, due to 
his spondylolisthesis and progressive weakness, but the 
veteran did not want such treatment at that time.


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2004).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2004).

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvement of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. § 
4.45 (2004).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59 (2004).

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206- 07 (1995).

The VA's General Counsel has determined that Diagnostic Code 
(DC) 5293, intervertebral disc syndrome, is based upon loss 
of range of motion, and therefore 38 C.F.R. §§ 4.40 and 4.45 
are applicable in determining the extent of a veteran's 
disability due to intervertebral disc syndrome.  In addition, 
it was concluded that, as DC 5293 involves limitation of 
range of motion, a veteran could not be rated under DC 5293 
for intervertebral disc syndrome based upon limitation of 
motion, and also be rated under, for example, DC 5292, 
because to do so would constitute evaluation of an identical 
manifestation of the same disability under two different 
diagnoses. See VAOPGCPREC 36-97.

While this appeal was pending, the provisions of VA's 
Schedule for Rating Disabilities addressing disabilities of 
the spine, were revised effective September 26, 2003.  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that are to the advantage of the veteran 
should be applied.  However, if the revised regulations are 
more favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change, in 
this case, September 26, 2003.  See VAOPGCPREC 3-2003, 65 
Fed. Reg. 33422 (2003).

Prior to September 26, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
for application. 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5293 (effective on and after September 23, 2002).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

As to rating orthopedic and neurological manifestations 
separately, limitation of motion of the lumbar spine is rated 
as 10 percent disabling when slight, 20 percent disabling 
when moderate, and 40 percent disabling when severe.  38 
C.F.R. Part 4, § 4.71a, Diagnostic Code 5292 (2004).

As to neurological manifestations, Diagnostic Code 8620 
provides for the evaluation of impairment of the sciatic 
nerve.  Under that Diagnostic Code, a 10 percent evaluation 
is warranted for mild incomplete paralysis of the sciatic 
nerve.  A 20 percent evaluation requires moderate incomplete 
paralysis.  A 40 percent evaluation requires moderately 
severe incomplete paralysis.  A 60 percent rating requires 
severe incomplete paralysis.  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  An 80 percent evaluation 
requires complete paralysis. When there is complete paralysis 
the foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is 
weakened or (very rarely) lost.  Diagnostic Code 8620.

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  A noncompensable rating is assigned for 
lumbosacral strain with slight subjective symptoms only.  A 
10 percent is assigned for a lumbosacral strain with 
characteristic pain on motion.  A 20 percent rating is 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position. A 40 percent rating is warranted for 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation on forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space, or some of the 
above with abnormal mobility on forced motion. 38 C.F.R. § 
4.71a, Diagnostic Code 5295.  (Effective prior to September 
26, 2003).  The Board notes that a 40 percent rating is the 
maximum rating available under Diagnostic Code 5295.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable ankylosis of 
the spine.  Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The incapacitating episode rating scheme set forth in 
Diagnostic Code 5243 is nearly the same as that utilized in 
the prior version of Diagnostic Code 5293.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation. The normal combined 
range of motion of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion are the maximum that can be used for calculation of 
the combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: Unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

The criteria for a 30 percent rating are: Forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.

A 20 percent rating is warranted for: Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is provided for: Forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003). 

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(5), as added by 68 Fed. Reg. 51, 454 (Aug. 27, 2003).

In this regard, the recent VA examination showed that the 
veteran reported severe pain and difficulties with performing 
daily functions and activities.   He had an abnormal gait.  
However, the evaluation showed no pain on movement, muscle 
spasm, or tenderness.  Additionally there was no significant 
limitation of motion with flexion to 80 degrees with pain, 
extension 30 degrees with pain, right lateral flexion and 
left lateral flexion to 40 degrees with pain and bilateral 
rotation 35 degrees without pain.  There is no evidence of 
ankylosis.  There is no evidence of incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  

The Board notes that the relevant regulations, as cited 
above, provide that the veteran could be rated separately for 
his chronic orthopedic and neurologic manifestations, if that 
were to result in a higher evaluation.  In this regard, the 
report of July 2003 VA examination indicated only possible 
radiation into the legs with reported, paresthesias in 
relation to his knee or lower.  Other than absent ankle jerks 
and the sensory impairment, the neurological evaluation 
showed no significant pathology.  Additionally, September 
2003 private treatment report, although indicating the 
veteran complained of weakness, determined that he was 
neurologically intact.

Accordingly, the Board finds this symptomatology is 
consistent with no more than mild incomplete paralysis under 
Diagnostic Code 8620.  As such, a 10 percent rating is 
warranted for each lower extremity.  Considering the 
veteran's orthopedic symptomatology, the Board finds the 
veteran's limitation of motion of flexion to 80 degrees, and 
limitation of extension to 30 degrees, as noted in his July 
2003 VA examination, even considering pain on motion, as per 
DeLuca, to be no more than a moderate limitation of motion, 
such that a 20 percent rating would be warranted.  Combining 
these ratings does not result in any higher rating than that 
which the veteran is currently receiving.  38 C.F.R. § 4.25 
(2004). 

Accordingly, the Board finds that the veteran is properly 
rated as 40 percent disabled for his service connected 
spondylosis and degenerative disc disease of the lumbar 
spine.  The criteria for a higher rating have not been met 
under either the old (Diagnostic Code 5293) or revised rating 
criteria (Diagnostic Code 5243).  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased evaluation for spondylosis and 
degenerative disc disease of the lumbar spine, currently 
evaluated as 40 percent disabling, is denied.




	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


